Citation Nr: 1007674	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected depression, not otherwise 
specified (NOS).  

2.  Entitlement to increased compensation based on a total 
disability evaluation based upon individual unemployability 
by reason of service-connected disability (TDIU).  




REPRESENTATION

Veteran represented by:	AMVETS



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to April 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision, issued in June 
2004 by the RO.  

Of preliminary importance, as the Veteran's claim for an 
increased rating for his depression, NOS arose from the 
initial grant of service connection, the Board is obligated, 
under the holding in Fenderson v. West, 12 Vet. App. 119 
(1999), to consider whether higher ratings are warranted at 
any time since the effective date of the original grant of 
service connection.  The issue on appeal was recharacterized 
on the title page, accordingly.  

The issue of increased compensation based on a TDIU rating is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.  

The service-connected depression, NOS is shown to be 
productive of a disability picture that more closely 
resembles that of severe social and industrial impairment 
with deficiencies in most areas and an inability to establish 
and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for the assignment of an increased evaluation of 
70 percent for the service-connected depression, NOS have 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130 
including Diagnostic Code (DC) 9343, 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  In 
Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

In a September 4, 2009 decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated the 
Court's decision in Vazquez-Flores and held that, in 
accordance with its decision in Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
and Wilson v. Mansfield, VA Form 7-506, Notice of 
Authorization of Training and Subsistence Allowance, F.3d 
1055 (Fed. Cir. 2007), such specificity in notice as the 
Court had required was not necessary.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

Specifically, the Federal Circuit held that Wilson and 
Paralyzed Veterans eliminated the requirement for VA to 
provide veteran-specific notice, without altering the 
requirement that the notice be claim-specific.  Id.  Hence, 
in light of the Federal Circuit's decision in Vazquez-Flores, 
VA need only provide adequate generic notice in compliance 
with section 5103 (a).  

In the present case, in letters dated in March 2006, February 
2008, and December 2008, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  

The December 2008 letter addressed aspects of the notice 
requirements of Vazquez-Flores, and contained examples of 
types of medical and lay evidence that are relevant to 
establishing entitlement to increased compensation.  This 
claim was last adjudicated, via a Supplemental Statement of 
the Case (SSOC), in May 2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
and VA treatment records, Social Security Administration 
(SSA) records, and VA examination reports.  Also of record 
and considered in connection with the appeal are written 
statements submitted by the Veteran and his representative on 
his behalf.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, to the extent that the action taken hereinbelow is 
favorable to the Veteran, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


Legal Criteria

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
to consider of the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found), are both required.  See Fenderson, 
12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  


Depression, NOS

The Veteran's depression is currently evaluated as 50 percent 
disabling under 38 C.F.R. § 4.130, DCs 9343 and 9411 (2009).  

DC 9411 provides:

100%	Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name;  

70%	Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability 
to establish and maintain effective relationships;  

50%	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

38 C.F.R. § 4.130, DC 9411, 9434 (2009).  

Global Assessment of Functioning (GAF)

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes] (2009).  


Standard of Review

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he is entitled to a higher initial 
evaluation for his depression, NOS.  He essentially claims 
that this disability is more severe than is currently 
contemplated by the 50 percent rating.  He describes symptoms 
of chronic, constant depression and anxiety, panic attacks, 
and substance abuse problems as a form of self-medication, 
and he has been hospitalized on multiple occasions for 
suicide attempts and suicidal ideation related to his 
substance abuse problems.  

After considering the evidence in its entirety, the Board 
finds that the criteria for a 70 percent disability rating 
under DC 9411 are more nearly approximated in this case.  

Notably, private treatment records, from 1992 to 2001, 
reflect multiple periods of inpatient treatment for the 
Veteran's psychiatric disability.  The Veteran was admitted 
for expressing suicidal ideation, depression, borderline 
hypomania, and significant anxiety.  GAF scores assigned for 
this time period ranged from 20 to 75.  

These records also show that the Veteran has had many 
previous suicide attempts, including attempting to hang 
himself and overdosing, and has had many hospitalizations for 
various psychiatric disorders.  

During this period of time, the Veteran was diagnosed with 
bipolar disorder, generalized anxiety disorder, depression, 
NOS, alcohol abuse, mood instability and substance abuse.  
Treating physicians also noted that the Veteran regularly 
abused alcohol, and was unable to remain employed for more 
than a year.  

VA treatment records, dated from 1993  to 2008, indicate that 
the Veteran, a chronic alcoholic, had numerous admissions to 
VA residential and detoxification programs with little 
commitment to aftercare, and at various times had a mental 
status characterized as needing continued monitoring.  

These records reveal treatment for depression, suicidal 
ideation, anxiety, alcoholism, auditory hallucinations, 
altered thought processes, ineffective individual coping, 
disturbance in self-esteem, detoxing, reduced speech, mood 
fluctuations, and ineffective individual coping.  

These records show diagnoses of acute alcohol intoxication, 
alcohol and benzodiazepine dependence, polysubstance abuse, 
recurrent major depressive disorder, bipolar by history, 
borderline personality disorder, moderate to severe, 
generalized anxiety disorder, problems with employment, 
relationships, and social environment, absence of wholesome 
interpersonal support, depression due to substance abuse, 
substance induced mood disorder, and suicidal ideation.  GAF 
scores assigned for this time period ranged from 25 to 80.  

In June 2002 the Veteran underwent a VA mental disorders 
examination.  Here, the examiner noted an extensive history 
of psychiatric hospitalizations, 15 or more, and six 
inpatient treatment encounters for substance abuse.  

The Veteran reports that he suffers anxiety symptoms on a 
daily basis and that he is depressed almost all of the time.  
Moreover, the Veteran claimed that his depression and anxiety 
have caused him to call in sick to work and avoid going on a 
number of occasions, thereby resulting in him being placed on 
notice at his job.  

The mental status examination revealed that the Veteran was 
lucid and coherent, and that the Veteran denied experiencing 
delusions or hallucinations, but stated that he acts strange 
at times.  The examiner noted that the Veteran was unable to 
elaborate on that answer.  

The Veteran denied recent suicidal thoughts, although suicide 
had been a problem for him over many years.  The Veteran 
indicated experiencing panic attacks in the past over and 
above his regular anxiety attacks, and that he had very poor 
sleep.  

The examiner noted that the Veteran has been coping with 
multiple psychiatric and substance abuse problems for his 
entire adult life, to include experiencing anxiety as a 
child, major depressive episodes prior to the service, and 
difficulty with bipolar disorder while in college.  

The Veteran was diagnosed with alcohol dependence, bipolar 
disorder, generalized anxiety disorder, and borderline 
personality disorder, and was assigned a GAF score of 39, 
referring to current functioning.  

The examiner concluded that the Veteran had a fairly benign 
and uneventful period of military service, and that 
examination of the records and close questioning of the 
Veteran indicates that his multiple conditions emerged prior 
to entry into active duty.  

A VA mental disorders examination, dated in August 2003, 
shows complaints of overwhelming anxiety and depression.  
Mental status examination reveals findings of appropriate 
dress and behavior, no motor agitation or retardation, speech 
clear, coherent and goal directed, recent and remote memory 
intact, concentration described as "ok," depressed and 
anxious mood, thinking abstract, and fair judgment and 
insight.  Further, the Veteran denied current suicidal and 
homicidal ideation, and auditory or visual hallucinations.  

The Veteran was diagnosed with depression, NOS, alcoholism, 
questionable personality disorder, NOS, and problems with 
employment, and was assigned a GAF score of 45 to 50.  The 
examiner opined that the Veteran's depression clearly began 
in the service, and he began self-medicating for this 
disorder with alcohol as a result.  

In conjunction with the current appeal, the Veteran underwent 
a third VA mental disorders examination in April 2007.  Here, 
the examiner noted that since August 2003 the Veteran has had 
more than 30 inpatient stays at the Martinsburg VA Medical 
Center (VAMC) that have been related to polysubstance abuse, 
with alcohol and benzodiazepines, and related mood disorders.  

The Veteran had been diagnosed with borderline personality 
disorder, moderate to severe, and had been treated in the 
Cognitive Behavioral Group to deal with childhood trauma.  

The Veteran reported starting to drink alcohol at the age of 
14 and began drinking on a regular basis at the age of 15.  
The examiner noted that the Veteran has had job, housing, 
relationship, and legal problems due to drinking, and that he 
admitted to abusing drugs, including marijuana and Valium.  
The Veteran had been reportedly sober since January 30, 2007, 
and indicated that he was depressed and anxious nearly every 
day.  The Veteran noted that he is too anxious to leave the 
house and shop for himself.  

The examiner opined that the Veteran certainly had repeated 
and chronic depression that was upheld by alcohol abuse and 
very rigid patterns of thinking which have been sustained.  

Further, the Veteran's memory appeared adequate at the time; 
however, he had some difficulty remembering the dates of his 
hospitalizations, which the examiner believed to be normal 
considering that the Veteran was hospitalized on 70 
occasions.  

On mental status examination, the Veteran presented as 
appropriately groomed with spontaneous and appropriate 
speech, had no recent suicidal or homicidal ideation, was 
well-oriented, had entirely relevant and logical speech, 
supported by very negative assumptions about his ability to 
ever do anything different.  The Veteran was unable to 
articulate goals for himself for the future, was vague about 
his daily activities, and reported experiencing weekly panic 
attacks occurring 1 time per week.  

The Veteran was diagnosed with alcohol dependence in early 
full remission, for which he was assigned a GAF score of 65; 
with depressive disorder, NOS, for which he was assigned a 
GAF score of 53; and personality disorder, NOS, with cluster 
B traits; and was assigned an overall GAF score of 50.  

The examiner opined that, based on the Veteran's reports that 
he was able to maintain 19 months of sobriety, from 1994 to 
1996, when he was not hospitalized, were it not for his 
drinking, the Veteran would be able to function on a higher 
level than he currently is.  

The examiner concluded that the Veteran's alcohol abuse 
contributed greatly to the extent of his disability, and 
interfered with his ability to work.  The examiner noted that 
the Veteran's mental disorder symptoms required continuous 
medication for mood stability and for depression.  

Accordingly, on this record, the service-connected PTSD is 
shown to be productive of overall impairment that approaches, 
but does not exceed a level of severe social and industrial 
adaptability manifested by deficiencies in most areas and an 
inability to establish and maintain effective relationships.  

As noted, the rating of 100 percent requires total 
occupational and social impairment.  The VA treatment records 
and examinations show no gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, inability to 
maintain personal hygiene, or disorientation to time or 
place.  

Thus, for these reasons, the Board finds that a 70 percent, 
but no higher, rating for the service-connected depression, 
NOS is for application with consideration of the provisions 
of 38 C.F.R. § 4.7.  

As indicated, the Board has favorably applied the benefit-of-
the-doubt doctrine in reaching the decision to award the 70 
percent rating.  See 38 U.S.C.A. § 5107 (b) (West 2002); 38 
C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  

Finally, the Board has considered whether "staged" ratings 
are appropriate.  See Fenderson, 12 Vet. App. at 126; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question.  



ORDER

An increased schedular rating of 70 percent, but not higher 
for the service-connected depression, NOS is granted, subject 
to the regulations governing the payment of VA monetary 
benefits.  




REMAND

In January 2006, the Veteran filed a claim for TDIU, which 
was denied in a March 2008 rating decision, issued in April 
2008 by the RO because he did not meet the percentages 
standards for entitlement to TDIU had not been met.  

At the time of the March 2008 rating decision, the 
disabilities for which the Veteran currently has been rated 
were: depression, NOS (rated as 50 percent disabling), mild 
chronic obstructive pulmonary disease (rated as 
noncompensable), and hypertension (rated as noncompensable); 
for a combined disability rating of 50 percent.  

The Veteran did not appealed the March 2008 decision.  
However, the Board notes that in light of the recent grant of 
a 70 percent rating for depression, NOS, the Veteran may be 
entitled to increased compensation based on a TDIU  

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  

After careful review, the Board finds that increased 
compensation based on a TDIU must be remanded for further 
action.  Upon remand, the RO should afford the Veteran 
another opportunity to present information and/or evidence 
pertinent to his present claim.  

TDIU may be assigned when a schedular rating is less than 
total if, when there is only one disability ratable at 60 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  For the above 
purpose of one 60 percent disability, the following will be 
considered as one disability: (1) disabilities of one or both 
lower extremities, including the bilateral factor, (2) 
disabilities resulting from common etiology, or (3) 
disabilities affecting a single body system, e.g., 
orthopedic.  See 38 C.F.R. § 4.16(a) (2009).  

A TDIU may also be assigned when a schedular rating is less 
than total if, when there are two or more disabilities, at 
least one disability is ratable at 40 percent or more, and 
any additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a) (2009).  

A TDIU rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  

The record reflects that the Veteran was last employed full-
time in May 2003 with the Eastridge Health Systems.  The 
Veteran has claimed that his service-connected major 
depression prevented him from securing or following any 
substantially gainful occupation, even going so far as to 
file an application for VA vocational rehabilitation in April 
2007.  The Board notes that he is currently in receipt of SSA 
benefits due, in part, to his psychiatric disability.  

Although the record includes VA examination reports, dated in 
June 2002, August 2003, and April 2007, in which the impact 
that the Veteran's depression, NOS has upon his activities of 
daily living and employability was addressed, in light of new 
evidence of record reflecting an increase in severity of the 
psychiatric disorder, the Board finds these reports 
addressing the nature and severity of the Veteran's service-
connected disability are insufficient for the purposes of 
determining the impact of his service-connected disabilities 
have on his employability.  

Moreover, in TDIU claims, the United States Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
requires that VA obtain an examination, which includes an 
opinion on what effect the Veteran's service-connected 
disabilities have on his ability to work.  38 U.S.C.A. § 
5107(a) (West 2002 & Supp. 2009); Friscia v. Brown, 7 Vet. 
App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a) (2009).  

As noted, a review of the claims file does not show that such 
an opinion has been obtained with respect to the Veteran's 
TDIU claim.  Accordingly, VA examination is warranted in 
order to obtain an opinion concerning the Veteran's 
employability.  

The Board reminds the Veteran that the duty to assist is not 
a one-way street, and that he has a duty to cooperate, to 
include reporting for examination.  38 C.F.R. §§ 3.326, 
3.327, 3.655 (b) (2009); see also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  He is advised that he has an 
obligation to assist VA in the development of his claim, and 
that failure to do so may result in an adverse decision.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2009).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to readjudicating 
the claim on appeal.  The RO's adjudication of the claim 
should include consideration of all evidence added to the 
record since the RO's last adjudication of the claim).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriated steps 
to contact the Veteran and his 
representative and request that he 
provide sufficient information, and if 
necessary, authorization, to enable the 
RO or the AMC to obtain any additional 
evidence pertinent to a claim for 
increased rating based on a TDIU.  After 
securing the necessary authorizations for 
release of this information, the RO or 
the AMC should seek to obtain copies of 
all records referred to by the Veteran 
not already on file.  

2.  The RO should schedule the Veteran 
for the appropriate VA examination(s) to 
address the issue of a TDIU rating.  The 
Veteran's claims file must be reviewed by 
the examiner(s).  All indicated tests 
should be performed and all findings 
should be reported in detail.  The 
examiner(s) should provide an opinion as 
to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not (50 percent 
probability or more) that the his 
depression, NOS, mild chronic obstructive 
pulmonary disease, and hypertension, 
either separately or in combination, 
would render him unable to secure or 
follow a substantially gainful occupation 
consistent with his education and 
occupational experience.  The examiner(s) 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached.  If the Veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claim for a TDIU rating.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished with 
an SSOC and provided an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


